

Exhibit 10.1


TENTH AMENDMENT TO
SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


THIS TENTH AMENDMENT TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
(this “Amendment”), dated as of May 15, 2020 is by and between DHI Mortgage
Company, Ltd., a Texas limited partnership (the “Seller”), the Buyers party to
the Repurchase Agreement (defined below) (the “Buyers”), and U.S. Bank National
Association, a national banking association, as administrative agent for the
Buyers (the “Administrative Agent”).
RECITALS
A. The Seller, the Buyers, and the Administrative Agent are parties to a Second
Amended and Restated Master Repurchase Agreement dated as of February 27, 2015,
a First Amendment to Second Amended and Restated Master Repurchase Agreement
dated as of February 26, 2016, a Second Amendment to Second Amended and Restated
Master Repurchase Agreement dated as of June 24, 2016, a Third Amendment to
Second Amended and Restated Master Repurchase Agreement dated as of
September 23, 2016, a Fourth Amendment to Second Amended and Restated Master
Repurchase Agreement dated as of February 24, 2017, a Fifth Amendment to Second
Amended and Restated Master Repurchase Agreement dated as of February 23, 2018,
a Sixth Amendment to Second Amended and Restated Master Repurchase Agreement
dated as of February 22, 2019, a Seventh Amendment to Second Amended and
Restated Master Repurchase Agreement dated as of March 26, 2019, an Eighth
Amendment to Second Amended and Restated Master Repurchase Agreement dated as of
June 21, 2019, and a Ninth Amendment to Second Amended and Restated Master
Repurchase Agreement dated as of February 21, 2020 (as further amended,
restated, or otherwise modified from time to time, the “Repurchase Agreement”).
B. The parties hereto desire to amend the Repurchase Agreement as provided
herein.
AGREEMENT
In consideration of the premises herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.Definitions. Capitalized terms used and not otherwise defined in this
Amendment have the meanings specified in the Repurchase Agreement.
Section 2.Amendments.
2.1 Definitions. Section 1.2 of the Repurchase Agreement is amended by adding or
amending and restating, as applicable, the following definitions thereto, to
read in their entireties as follows:
“Benchmark Replacement” means the sum of: (a) an alternate benchmark rate that
has been selected by the Administrative Agent in consultation with the Seller
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body and (ii) any evolving or then-prevailing market convention for determining
a rate of interest as a replacement to LIBOR for U.S. repurchase agreements
denominated in Dollars that are substantially similar to the repurchase
arrangement under this Agreement and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement under
this Agreement of LIBOR with an alternative benchmark rate, the spread
adjustment, or method for calculating or determining such spread adjustment,
(which may be a positive or negative value or zero) that has been selected by
the Administrative Agent in consultation with the Seller giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with an alternative benchmark rate by the Relevant
Governmental Body and (b) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR with an alternative benchmark
rate at such time for U.S. syndicated repurchase agreements denominated in
Dollars that are substantially similar to the repurchase arrangement under this
Agreement, which adjustment or method for calculating or determining such spread
adjustment pursuant to clause (b) is published on an information service as
selected by the Administrative Agent from time to time and as may be updated
periodically.



--------------------------------------------------------------------------------



“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with then-prevailing market practice (or,
if the Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to LIBOR:
(a)in the case of clauses (ii), (iii) or (iv) of Section 6.7(b), the later of:
(i)the date of the public statement or publication of information referenced
therein and
(ii)the date on which the administrator of LIBOR permanently or indefinitely
ceases to provide LIBOR;
(b)in the case of clause (i) of Section 6.7(b), the earlier of
(i)the date of the public statement or publication of information referenced
therein; and
(ii)the date specified by the Administrative Agent or the Required Buyers, as
applicable, by notice to the Seller, the Administrative Agent (in the case of
such determination and notice by the Required Buyers) and the Buyers; or
(c)in the case of clause (v) of Section 6.7(b), the date specified by the
Administrative Agent or the Required Buyers, as applicable, by notice to the
Seller, the Administrative Agent (in the case of such determination and notice
by the Required Buyers) and the Buyers.
“Benchmark Transition Event” is defined in Section 6.7(b).
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced hereunder with a Benchmark
Replacement, the period (y) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes under this Agreement and the other Repurchase
Documents in accordance with Section 6.7(b) and (z) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes under this Agreement
and the other Repurchase Documents pursuant to Section 6.7(b).
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“LIBOR” means the LIBOR Rate.
“LIBOR Rate” means the greater of (i) 0.75%, and (ii) the one month LIBOR rate
for deposits in United States dollars administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) appearing on the applicable Reuters Screen (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) reset each LIBOR
Business Day, provided that, if the applicable Reuters Screen (or any successor
or substitute page) is not available to the Administrative Agent for any reason,
the applicable LIBOR Rate shall instead be the applicable one month interest
settlement rate for deposits in United States dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) as reported by any other generally recognized financial
information service selected by the Administrative Agent as of 11:00 a.m.
(London time) reset each LIBOR Business Day.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.






2





--------------------------------------------------------------------------------



2.2 LIBOR Notification. Article I of the Master Repurchase Agreement is hereby
amended by inserting a new Section “1.5” reading in its entirety:
1.5 LIBOR Notification. The interest rate on the LIBOR Rate Tranches is
determined by reference to the LIBOR Rate, which is derived from LIBOR. Section
6.7(b) provides a mechanism for (a) determining an alternative rate of interest
if LIBOR is no longer available or in the other circumstances set forth in
Section 6.7(b) and (b) modifying this Agreement to give effect to such
alternative rate of interest. The Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to LIBOR or other
rates in the definition of LIBOR Rate, or with respect to any alternative or
successor rate thereto, or replacement rate thereof, including without
limitation, whether any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 6.7(b), will have the
same value as, or be economically equivalent to, the LIBOR Rate.
2.3 Request for Increase in Maximum Aggregate Commitment. Section 2.3 of the
Repurchase Agreement is amended by deleting the reference to “$1,500,000,000”
therein and inserting in its place “$1,800,000,000”.
2.4 Provisions Relating to LIBOR Rate Tranches. Section 6.7 of the Repurchase
Agreement is amended and restated in its entirety to read as follows:
6.7 Provisions Related to LIBOR Rate Tranches.
(a)Notwithstanding anything to the contrary in this Agreement or any other
Repurchase Document, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Required Buyers notify the
Administrative Agent that the Required Buyers have determined, that:
(i)deposits of a type and maturity appropriate to match fund LIBOR Rate Tranches
are not available to such Buyers in the relevant market, or
(ii)the interest rate applicable to the LIBOR Rate Tranches is not ascertainable
or available (including, without limitation, because the applicable Reuters
Screen (or on any successor or substitute page on such screen) is unavailable)
or does not adequately and fairly reflect the cost of making or maintaining the
LIBOR Rate Tranches,
then the Administrative Agent shall suspend the availability of LIBOR Rate
Tranches and require any affected LIBOR Rate Tranches to be repaid or converted
to bear interest at a rate equal to the Federal Funds Rate plus 0.50% plus the
LIBOR Margin, and in such event, the Seller will thereafter be entitled to
designate subsequent Tranches to bear interest at the Federal Funds Rate plus
0.50% plus the LIBOR Margin.
(b)Notwithstanding the foregoing or anything to the contrary in this Agreement
or any other Repurchase Document, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Required Buyers
notify the Administrative Agent (with a copy to the Seller) that the Required
Buyers have determined, that any one or more of the following (each, a
“Benchmark Transition Event”) has occurred:
(i)the circumstances set forth in Section 6.7(a)(ii) have arisen (including,
without limitation, a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR described in clause (ii) of
this Section 6.7(b) announcing that LIBOR is no longer representative) and such
circumstances are unlikely to be temporary,
(ii)ICE Benchmark Administration (or any Person that has taken over the
administration of LIBOR for deposits in Dollars that is acceptable to the
Administrative Agent) discontinues its administration and publication of LIBOR
for deposits in Dollars,
(iii)a public statement or publication of information by or on behalf of the
administrator of LIBOR described in clause (ii) of this Section 6.7(b)
announcing that such administrator has ceased or will cease as of a specific
date to provide LIBOR (permanently or indefinitely); provided that, at the time
of such statement, there is no successor administrator that is acceptable to the
Administrative Agent that will continue to provide LIBOR after such specified
date,






3





--------------------------------------------------------------------------------



(iv)a public statement by the supervisor for the administrator of LIBOR
described in clause (ii) of this Section 6.7(b), the U.S. Federal Reserve
System, an insolvency official with jurisdiction over such administrator for
LIBOR, a resolution authority with jurisdiction over such administrator for
LIBOR or a court or an entity with similar insolvency or resolution authority
over such administrator for LIBOR, which states that such administrator of LIBOR
has ceased or will cease as of a specific date to provide LIBOR (permanently or
indefinitely); provided that, at the time of such statement or publication,
there is no successor administrator that is acceptable to the Administrative
Agent that will continue to provide LIBOR after such specified date; or
(v)repurchase agreements substantially similar to the repurchase arrangement
under this Agreement being executed at such time, or that include language
substantially similar to that contained in this Section 6.7(b), are being
executed or amended, as the case may be, to incorporate or adopt a new benchmark
interest rate to replace LIBOR for deposits in Dollars,
then the Administrative Agent and the Seller may amend this Agreement to replace
the LIBOR Rate Tranche with a Benchmark Replacement. Notwithstanding anything to
the contrary in Section 22.3, any such amendment with respect to a Benchmark
Transition Event (A) pursuant to any of clauses (i) through (iv) of this Section
6.7(b) will become effective without any further action or consent of any other
party to this Agreement at 5:00 p.m. (New York City time) on the fifth Business
Day after the Administrative Agent has posted such proposed amendment to all
Buyers and the Seller so long as the Administrative Agent has not received, by
such time, written notice of objection to such amendment from Buyers comprising
the Required Buyers or (B) pursuant to clause (v) of this Section 6.7(b), will
become effective without any further action or consent of any other party to
this Agreement on the date that Buyers comprising the Required Buyers have
delivered to the Administrative Agent written notice that such Required Buyers
accept such amendment. No replacement of LIBOR with a Benchmark Replacement
pursuant to this Section 6.7(b) will occur prior to the date set forth in the
applicable amendment.
In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Repurchase Document, any amendments implementing
such Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
The Administrative Agent will promptly notify the Seller and the Buyers of (1)
any occurrence of a Benchmark Transition Event (other than pursuant to clause
(v) of this Section 6.7(b)), (2) the implementation of any Benchmark
Replacement, (3) the effectiveness of any Benchmark Replacement Conforming
Changes and (4) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Buyers pursuant to this Section 6.7(b), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 6.7(b).
Upon notice to the Seller by the Administrative Agent in accordance with Section
23 of the commencement of a Benchmark Unavailability Period and until a
Benchmark Replacement is determined in accordance with this Section 6.7(b), (A)
any LIBOR Rate Tranche shall be converted to bear interest at a rate equal to
the Federal Funds Rate plus 0.50% plus the LIBOR Margin, and (B) if any request
pursuant to Section 3.1 requests a LIBOR Rate Tranche, such request may be
revoked by the Seller and if not revoked such Transaction shall bear interest at
a rate equal to the Federal Funds Rate plus 0.50% plus the LIBOR Margin.






4





--------------------------------------------------------------------------------



(c)If, after the date of this Agreement, any Change in Law shall make it
unlawful or impossible for such Buyer to make, maintain or fund LIBOR Rate
Tranches, such Buyer shall notify the Seller and the Administrative Agent,
whereupon the obligation of such Buyer to make or convert Tranches into LIBOR
Rate Tranches, shall be suspended until such Buyer notifies the Seller and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist. If any Buyer determines that it may not lawfully continue to
maintain any LIBOR Rate Tranches, all of the affected Tranches shall be
automatically converted as of the date of such Buyer’s notice to bear interest
at a rate equal to the Federal Funds Rate plus 0.50% plus the LIBOR Margin and,
in such event, the Seller will thereafter be entitled to designate subsequent
Tranches to bear interest at the Federal Funds Rate plus 0.50% plus the LIBOR
Margin.
2.5 Tangible Net Worth Ratio. Section 17.13 of the Repurchase Agreement is
amended by deleting the reference to “8.0 to 1.0” therein and inserting in its
place “10.0 to 1.0”.
2.6 Annex A to Officer’s Certificate. Annex A to Exhibit C of the Repurchase
Agreement is amended by deleting the reference to “8.0:1.0” therein and
inserting in its place “10.0:1.0”.
2.7 Schedules. Schedule BC to the Repurchase Agreement is amended and restated
in its entirety as set forth on Schedule BC hereto.
Section 3.Effectiveness. This Amendment shall become effective as of the date
first above written upon the Seller’s fulfillment of the following conditions
precedent:
3.1 The Administrative Agent shall have received (or be satisfied that it will
receive by such deadline as the Administrative Agent shall specify) the
following, all of which must be satisfactory in form and content to the
Administrative Agent:
(a)this Amendment, duly executed by the Seller, the Required Buyers, and the
Administrative Agent;
(b)an amended and restated Fee Letter, duly executed by the Seller and the
Administrative Agent; and
(c)a certificate of the General Partner’s corporate secretary or assistant
secretary or other authorized officer dated as of the date hereof as to (i) the
incumbency of the officers of the Seller executing this Amendment and all other
Repurchase Documents executed or to be executed by or on behalf of the Seller,
(ii) the authenticity of their signatures, and specimens of their signatures
shall be included in such certificate or set forth on an exhibit attached to it
(the Administrative Agent, the Buyers and the Custodian shall be entitled to
rely on that certificate until the Seller has furnished a new certificate to the
Administrative Agent), (iii) resolutions of the General Partner’s board of
directors, authorizing the execution, delivery and performance by the Seller of
this Amendment and all other Repurchase Documents to be delivered by the Seller
pursuant to this Amendment and (iv) copies of the Seller’s (1) limited
partnership agreement, (2) certificate of limited partnership issued by the
state of Texas, (3) articles of incorporation certified by the Secretary of
State of the State of the General Partner, and (4) bylaws and all amendments, or
certification that there have been no changes to such documents since a true and
correct copy thereof was delivered to the Administrative Agent and that such
documents are in full force and effect.
3.2 Payment to the Administrative Agent or the Custodian, as applicable, of all
fees and expenses (including the disbursements and reasonable fees of the
Administrative Agent’s attorneys) of the Administrative Agent and the Buyers
payable by Seller pursuant to Section 9 of the Repurchase Agreement accrued and
billed for to the date of the Seller’s execution and delivery of this Agreement.
Section 4.Miscellaneous.
4.1 Ratifications. This Amendment shall modify and supersede all terms and
provisions set forth in the Repurchase Documents that are inconsistent with this
Amendment, and the terms and provisions of the Repurchase Documents are ratified
and confirmed and shall continue in full force and effect.
4.2 Seller Representations and Warranties. The Seller hereby represents and
warrants that the representations and warranties set forth in Section 15 of the
Repurchase Agreement are true and correct in all material respects with the same
force and effect on and as of the date hereof as though made as of the date
hereof.






5





--------------------------------------------------------------------------------



4.3 Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.
4.4 Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
is hereby amended so that any reference in such Repurchase Document to the
Repurchase Agreement shall refer to the Repurchase Agreement as amended and
modified hereby.
4.5 Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York as applicable to the
Repurchase Agreement.
4.6 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Seller, the Buyers, the Administrative Agent, and their
respective successors and assigns, except that the Seller may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and, to the extent required by the
Repurchase Agreement, the Buyers.
4.7 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed an original, but all of which
when taken together shall constitute one and the same instrument.
4.8 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
4.9 ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
4.10 Notice. Truist Bank f/k/a Branch Banking and Trust Company has updated its
notice information as set forth on its signature page.


[Signature Pages Follow]






6






--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have caused this Amendment to be executed as of
the date first set forth above.
DHI MORTGAGE COMPANY, LTD.,
as Seller and Servicer


By: DHI Mortgage Company GP, Inc.
Its General Partner






By: /s/ MARK C. WINTER     
Name: Mark C. Winter
Title: Executive Vice President
S-1
Tenth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and a Buyer




By: /s/ EDWIN D. JENKINS    
Name: Edwin D. Jenkins   
Title: Senior Vice President
S-2
Tenth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



ASSOCIATED BANK, N.A., as a Buyer




By: /s/ MARY T. WESSEL   
Name: Mary T. Wessel   
Title: Assistant Vice President
S-3
Tenth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



TRUIST BANK, formerly known as BRANCH BANKING & TRUST COMPANY, as a Buyer




By: /s/ SAMUEL W. BRYAN   
Name: Samuel W. Bryan 
Title: Senior Vice President






Notices Sent to:


Jon Highfield
BB&T
102 W Pineloch Ave Ste 18
Orlando, FL 32806-6100
Tel: 407-835-6622
Email: jhighfield@bbandt.com


Samuel Bryan
BB&T
1425 N. Seminole Trail, 3rd Floor
Charlottesville, VA 22901
Tel: (434) 422-9613
Email: sbryan@bbandt.com
S-4
Tenth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



COMERICA BANK, as a Buyer




By: /s/ BRADEN FUDGE     
Name: Braden Fudge    
Title: Assistant Vice President
S-5
Tenth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



TIAA, FSB, formerly known as EVERBANK, as a Buyer




By: /s/ E.R. MOORE    
Name: E.R. Moore    
Title: Vice President
S-6
Tenth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



BMO HARRIS BANK N.A., as a Buyer




By: /s/ ROBERT BOMBEN     
Name: Robert Bomben   
Title: Director
S-7
Tenth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



STERLING NATIONAL BANK, as a Buyer




By: /s/ EDDIE OTHMAN     
Name: Eddie Othman    
Title: Senior Vice President
S-8
Tenth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



CAPITAL ONE, NATIONAL ASSOCIATION, as a Buyer




By: /s/ PAUL SPIRIDIGLIOZZI      
Name: Paul Spiridigliozzi
Title: Managing Director
S-9
Tenth Amendment to Second Amended and Restated Master Repurchase Agreement



--------------------------------------------------------------------------------



VERITEX COMMUNITY BANK, as a Buyer




By: /s/ AMY SATSKY     
Name: Amy Satsky
Title: EVP - Managing Director Specialty Finance


S-10
Tenth Amendment to Second Amended and Restated Master Repurchase Agreement




--------------------------------------------------------------------------------



SCHEDULE BC TO TENTH AMENDMENT
TO SECOND AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT




SCHEDULE BC
TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT


THE BUYERS' COMMITTED SUMS

BuyerExcept as provided in the below chart,
Committed Sum for any period:U.S. Bank National AssociationTruist Bank, f/k/a
Branch Banking & Trust CompanyComerica BankTIAA, FSB, f/k/a EverBankBMO Harris
Bank N.A.Sterling National BankAssociated Bank, N.A.Capital One BankVeritex
Community BankMaximum Aggregate Commitment$1,350,000,000  




BuyerCommitted Sum for
June 22, 2020 through and including July 22, 2020,
September 21, 2020 through and including November 5, 2020, and
December 21, 2020 through and including January 20, 2021U.S. Bank National
AssociationTruist Bank, f/k/a Branch Banking & Trust CompanyComerica BankTIAA,
FSB, f/k/a EverBankBMO Harris Bank N.A.Sterling National BankAssociated Bank,
N.A.Capital One BankVeritex Community BankMaximum Aggregate
Commitment$1,575,000,000  











Sch. BC